UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7843 4Kids Entertainment,Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-2691380 (I.R.S. Employer Identification No.) 53 West 23rd Street New York, New York10010 (212)758-7666 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes o No o As of August 13, 2012, the number of shares outstanding of the common stock of 4Kids Entertainment, Inc., par value $.01 per share was 13,714,992. 4Kids Entertainment,Inc. and Subsidiaries Table of Contents Page # Part I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofJune 30, 2012(Unaudited) and December 31, 2011 2 Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2012 and 2011 3 Consolidated Statement of Comprehensive Income (Unaudited) for the three and six months ended June 30, 2012 and 2011 4 Consolidated Statement of Shareholders’ Deficit (Unaudited) for the six months ended June 30, 2012 5 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 Part II—OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A Risk Factors 33 Item 6. Exhibits 34 Signatures 35 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2012 and DECEMBER 31, 2011 (In thousands of dollars, except share data) June 30, 2012 December 31, 2011 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Assets held for sale — Current assets of discontinued operations Total current assets Property and equipment - net Accounts receivable - noncurrent, net Other assets - net Noncurrent assets of discontinued operations Total assets $ $ LIABILITIES AND DEFICIT: Liabilities not subject to compromise: Current Liabilities: Due to licensors $ $ Accounts payable and accrued expenses Current liabilities of discontinued operations Deferred revenue 9 16 Total current liabilities Long term liabilities of discontinued operations Deferred rent 21 31 Total liabilities not subject to compromise Liabilities subject to compromise Total liabilities Commitments and contingencies 4Kids Entertainment, Inc. shareholders’ deficit Preferred stock, $.01 par value – authorized 3,000,000 shares; none issued — — Common stock, $.01 par value - authorized 40,000,000 shares;issued 15,838,879 and 15,777,711 shares; outstanding13,714,992 and 13,653,824 shares at June 30, 2012 andDecember 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Less cost of 2,123,887 treasury shares at June 30, 2012 and December 31, 2011 ) ) Total equity of 4Kids Entertainment, Inc. shareholders Noncontrolling interests related to discontinued operations ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See notes to consolidated financial statements. 2 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands of dollars, except share data) Three Months Ended Six Months Ended June 30, June 30, Net revenues: Service revenue $ Other revenue — — — Total net revenues Costs and expenses: Selling, general and administrative Total costs and expenses Loss from operations ) Other income (expense): Interest income — 6 — 63 Loss on sale of investment securities — — — ) Total other income (expense) — 6 — ) Loss from continuing operations before reorganization and litigation items ) Reorganization items ) Gain on litigation — — — (Loss) income from continuing operations ) ) ) Loss from discontinued operations ) Net loss ) Loss attributable to noncontrolling interests, discontinued operations — 1 Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) Per share amounts: Basic and diluted (loss) earnings per share attributable to 4Kids Entertainment, Inc. common shareholders Continuing operations $ ) $ ) $ $ ) Discontinued operations ) Basic and diluted loss per share attributable to 4Kids Entertainment, Inc. common shareholders $ ) $ ) $ ) $ ) Weighted average common sharesoutstanding – basic and diluted Net (loss) income attributable to 4Kids Entertainment, Inc.: (Loss) income from continuing operations $ ) $ ) $ $ ) Loss from discontinued operations ) Loss attributable to noncontrolling interests, discontinued operations — 1 Net loss from discontinued operations ) Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 3 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands of dollars and shares) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Translation adjustment 28 3 (8 ) 10 Total comprehensive loss $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 4 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIT (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2012 (In thousands of dollars and shares) 4Kids Entertainment, Inc. Shareholders’ Common Stock Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Less Treasury Stock Total Equity of 4Kids Entertainment, Inc. Shareholders’ Non-controlling Interests Total Shareholders’ Deficit Shares Amount BALANCE, DECEMBER 31, 2011 $ $ $ ) $ $ ) $ $ ) $ ) Issuance of Common Stock and stock options exercised 61 — 88 — — — 88 — 88 Net loss — — — ) — — ) (1 ) ) Translation adjustment — (8
